PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/434,544
Filing Date: 7 Jun 2019
Appellant(s): Embree et al.



__________________
Steven D. Shipe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 9, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
With respect to Appellant’s summary of the claimed subject matter in claim 4, see page 4 of Appeal Brief, the first communication hub (Figures 16-17, items 2010D/2010F) is wholly or partly wired and/or wirelessly linked (Figures 16-17, items 2094) to the patient bed (Figures 16-17, items 2112D/2112F), and is wholly or partly wired and/or wirelessly linked to the non-preferred nurse call communications system (Figures 16-17, items 2090 and 2096) (see at least [0129] of Appellant’s specification, note “…The communications hubs 2010A-2010D are illustratively located within the same room of the care facility, but in some embodiments may be located in different rooms, for example but without limitation, rooms with close proximity and/or sharing walls.  Moreover, in some embodiments, each of the individual communications links 2090, 2092, 2094 may be wholly or partly wired and/or wireless links.”).  
The first communication hub (Figures 16-17, items 2010D/2010F) is wholly or partly wired and/or wirelessly linked (Figures 16-17, item 2090) to the second communication hub (Figures 16-17, items 2010A/2010E), which is wholly or partly wired and/or wirelessly linked (Figures 16-17, item 2090) to the hospital network (Figures 16-17, item 300).  Regarding the limitation, “wherein the first of the at least two communication hubs is blocked against independent communication with the hospital network and is configured for communication with 

With respect to Appellant’s arguments “The Examiner’s Rejection of Independent Claim 4 under 35 U.S.C. § 102 is in Error and Should Be Reversed”, they are not persuasive as outlined below.
Appellant asserts, see page 4 – page 5, line 14, “Regarding independent claim 4, the Examiner asserted that Hayes discloses the patient care communication system comprising a plurality of communication hubs 20, 84, 66, 68, 70, 102, 100, 252, 254, 442 and 440, and a number of patient care devices 110. Office Action (‘OA’), p. 3.  The Examiner asserted that Hayes’ alleged hubs communicate with patient care devices 110 via a mesh network.  Id. pp. 3-Id.  The Examiner’s assertion of Hayes’ communication with the the hospital network and non-preferred nurse call system is predicated on the concept that Hayes’ bed (20) can communicate with the hospital network either (i) directly through an access point 68 or (ii) via a mesh network and then through the access point 68.  Namely, the Examiner asserts these options as the distinct communications of the claims.”
In response, it is agreed with Appellant that the concept is predicated on, as is shown in “the examples of FIGS. 3 and 4, the data transmitted from a support apparatus 20 to access point 68 has been ultimately transmitted to access point 68 via a second transceiver 66 on one of patient support apparatuses 20.  If that data has been received from another patient support apparatus 20 (and is thus being relayed to access point 68), the receipt of data is via first transceiver 64.  Thus, mesh network communications is accomplished via first transceivers 64, while communications with one or more access points 68 is via second transceivers 66.”
The following is a summary of Hayes’ system.  Hayes’ system, similar to Appellant’s system (see Figures 16-17), is a patient bed connected to a communication system (see Figure 2 of Hayes).  Hayes’ communication hubs correspond to a patient support apparatus (20) that “may be a cot, a stretcher, a bed, a recliner, an operating table, or any other type of structure used to support a patient in a healthcare setting.” (see Figures 1-2, item 20 and [0062])  Each communication hub or patient support apparatus (20) has an electrical control system (44) connected to an internal communications network (46) with a number of controllers or internal nodes that are in communication with each other over the internal network (46) that include a 
Hayes’ communication hubs also have module transceivers (102) that “are incorporated into some or all of the patient support apparatuses 20…as will be discussed in greater detail, stationary modules 100 and stationary module transceivers 102 are configured the same as locators 252 and receivers 254, respectively, in at least some embodiments, or the same as locators 444 and transceivers 440, respectively, in still other embodiments.” (see Figure 10, items 102→100 and [0102])  Hayes’ module transceiver (102), which equates to the receiver (254), has a cable 272 which “interconnects a nurse call interface of the patient handling device 222 to a standard nurse call interface port 274” (see Figure 21 and [0153]).  That is, some, not all, of the patient support apparatuses (20), are equipped with the non-preferred nurse call 
With respect to the limitation, “a second of the at least two communications hubs is configured for communication with the hospital network of the care facility apart from the non-preferred nurse call system”, as outlined immediately above, some, not all, of the patient support apparatuses (20), are equipped with the non-preferred nurse call communications system, e.g., see at least Figure 10, item 20z and paragraph [0102].  Note that while the second communication hub (20z) is clearly not configured for communication with the non-preferred nurse call communications system, it can be clearly equipped with the mesh network node (84) and a second transceiver configured to communicate with one or more wireless access points (68) of a healthcare communications network (70).
With respect to the limitation, “wherein the first of the at least two communications hubs is blocked against independent communication with the hospital network and is configured for communication with the hospital network only through the second of the at least two communications hubs”, Hayes describes that this situation can exist when the first communication hub is out of range of an access point (68) (see [0090]), or to “avoid areas where communication with access point 68 is not possible” (see [0089]), or “if the connection between patient support apparatus 20a and network 70 is not operable, or otherwise not suitable, patient support apparatus 20a is able to relay this information to another support apparatus 20 that then forwards this information to network 70.” (see [0127])  Hayes notes that each communication hub or patient support “apparatus 20 is therefore able to include in its response to stretcher 20e 
Going back to the example shown in Figure 10, “if the connection between patient support apparatus 20a and network 70 is not operable, or otherwise not suitable, patient support apparatus 20a is able to relay this information to another support apparatus 20 that then forwards this information to network 70.” (see [0127])  In Figure 4, the first communication hub (20a) is blocked against independent communication with the hospital network as a result from it being out of range from the access point, and is configured for communication with the hospital network (68, 70) only through the second of the at least two communications hubs (20b).  As outlined above, Hayes clearly discloses “wherein the first of the at least two communications hubs is blocked against independent communication with the hospital network and is configured for communication with the hospital network only through the second of the at least two communications hubs”.
Id., pp. 4-5.  The Examiner argued that, in a multi-bed room, a single patient bed 20 can be in direct communication with the hospital network 70, while other beds 20 with other communications hubs are in communication with the hospital network through the mesh network.  Id.  In other words, the Examiner argued that an isolated instance in which other receivers are unavailable, without any change to the hub itself, can constitute blocking independent communication between the hub and the network as recited in claim 4.  Similarly, the Examiner asserted that the alleged communications hub is ‘configured for communication with the hospital network only through the second [] communications hub’ by relying solely on the scenario that a bed is out of range of the access point, without any other change to the hub.  Id., p. 5.”
In response, as outlined above, Hayes clearly states in paragraphs [0089-0090] that by “forwarding information through mesh network 86 to access point 68, the information is able to avoid bottlenecks, route around weak communication channels, and in some cases (such as discussed below with respect to FIG. 4) avoid areas where communication with access point 68 is not possible…some of the patient support apparatuses 20 and associated nodes 84 are completely outside the communication range of access point 68…This allows healthcare facilities to avoid the expensive extra infrastructure that might otherwise be necessary to provide sufficient communication abilities throughout a facility (i.e. it may not be necessary to install as many wireless access points 68 in a given facility when the facility uses the mesh-network equipped patient support apparatuses 20 disclosed herein).”  Paragraph [0127] of Hayes states “if 

Appellant further asserts, see page 6, line 4 – page 6, line 3, “Even under the Examiner’s incidental scenario, Hayes’ beds (20) always must communicate via an access point 68.  Hayes makes clear that its mesh network merely extends the range of the single communications system of the access points 68, and does not constitute a different system.  See Hayes, ¶  [0090] (‘By enabling patient support apparatuses 20 to communicate over, and form, a mesh network 86, the communication range of access point 68 is effectively extended.  That is, because those apparatuses 20 within range of access point 68 (e.g. beds 20b and 20c) can talk to apparatuses outside of range 90 and relay information from these apparatuses 20 to access point 68, the effective communication range of access point 68 is enlarged.’) (emphasis added).  Accordingly, the Examiner’s proposal to artificially treat the mesh network differently than communications through the access point 68 is improper on its face.”

Again, as outlined above, it should be further emphasized that Appellant’s communications are no different than Hayes’s communications.  For example, Appellant’s first communication hub (see Figure 17, item 2010D) clearly relays information through the other communication hub(s) (Figure 17, items 2010F→2010E→300) to the hospital network (300).  This is no different than what is illustrated in Hayes where the first communication hub (Figure 4, item 20a) clearly relays information through the other communication hub(s) (Figure 4, items 20a→20b→68) to the hospital network (70).  Appellant’s arguments are not persuasive.

Appellant further asserts, see page 6, line 14 – page 7, line 2, “Further, it can be appreciated that the Examiner’s argument to purposefully arrange the Hayes’ bed (20) beyond the range of an access point does not actually alter or define any feature.  In fact, Hayes’ alleged hub is never actually blocked against independent communication, nor ‘configured for communication with the hospital network only’ via the second hub.  The ordinary artisan would appreciate that Hayes’ beds (20) are never actually prohibited against independent communication, and would still directly connect with any available access point 68, for example, if power were restored to an access point previously down.  Thus, the Examiner’s assertion is contradictory—Hayes’ alleged communication hub cannot be reasonably understood as: (1) blocked from independent communication with the network and (ii) configured for very same direct communication with its network.”
In response, as outlined above, Hayes’ communication hubs (20) are purposely arranged beyond the range of an access point (68).  This allows “healthcare facilities to avoid the expensive extra infrastructure that might otherwise be necessary to provide sufficient communication abilities throughout a facility (i.e. it may not be necessary to install as many wireless access points 68 in a given facility when the facility uses the mesh-network equipped patient support apparatuses 20 disclosed herein).” (see [0090])  In addition, the alleged hub is actually blocked against independent communication due to its range (see [0090]) or due to the connection being not operable, or otherwise not suitable (see [0127]).  In these situations, Hayes clearly relies on the mesh network nodes (84) “for communication with the hospital network only” via the second hub (see [0090]).  This is simply no different than Appellant’s Figure 17 which illustrates the first communication hub (see Figure 17, item 2010F), which can correspond to Hayes’ first communication hub (Figure 4, item 20a), clearly relaying information through the other communication hub(s) (Figure 17, items 2010F→2010E→300) to the hospital network (300), which can corresponds to Hayes’ system relaying information through the other communication hub(s) (Figure 4, items 20a→20b→68) to the hospital network (70).  In addition, as noted above, Appellant’s specification provides no clear definition of what being blocked against independent communication, or as Appellant argues above as, “prohibited against independent communication”, actually entails (see Figures 16-17 and paragraphs [0127-0132] in Appellant’s drawings and specifications).  What is clear, is that Appellant’s first communication hub (Figure 17, item 2010F) doesn’t appear to directly communicate with the hospital network (Figure 17, item 300), and only does so indirectly through the second communication hub 

Appellant further asserts, see page 7, line 3 – page 7, line 2, “The Examiner’s proposal as to claim 4 is based on a failure to precisely identify in Hayes a hub configured for communication with the hospital network apart from a non-preferred nurse call system.  As mentioned above, the Examiner improperly applied features from a single communication structure to artificially alleged separate communications.  More specifically, the Examiner relied on Hayes’ elements 20, 84, 66, 68, 70, 102, 100, 252, 254, 442, 440 to allegedly disclose the non-preferred nurse call communications system.  OA, p. 3.  The Examiner simultaneously relied on this same system (including at least access point 68, network 70, modules 100, and transceivers 102) to assert communication of the second communications hub with the hospital network of the care facility ‘apart from the non-preferred nurse call system.’  (emphasis added); see Office Action, p. 4 (‘second communication hub (20, 20z) [] communicates with a hospital network (Figures 7 and 10, items 66, 68, 84 and 70).’).  The Examiner’s asserted communication with the hospital network is extensively comingled with, and not apart from, the alleged non-preferred nurse call system as recited in claim 4.  Indeed, as reviewed above, Hayes makes exceptionally clear that it prefers to extend its base communications structure, for example, via See Hayes, ¶ [0090] (extending reach of existing access point 68).”
As outlined above, not all of Hayes’s communication hubs are the same (see at least [0075] and [0102]).  Hayes’ first communication hub has a module transceiver (102) that is “incorporated into some or all of the patient support apparatuses 20…as will be discussed in greater detail, stationary modules 100 and stationary module transceivers 102 are configured the same as locators 252 and receivers 254, respectively, in at least some embodiments, or the same as locators 444 and transceivers 440, respectively, in still other embodiments.” (see Figure 10, items 102→100 and [0102])  Hayes’ module transceiver (102), which equates to the receiver (254), has a cable 272 which “interconnects a nurse call interface of the patient handling device 222 to a standard nurse call interface port 274” (see Figure 21 and [0153]).  That is, some, not all, of the patient support apparatuses (20), are equipped with the non-preferred nurse call communications system, or with respect to claim 4, “a first of the at least two communications hubs arranged within the room of the care facility equipped with the non-preferred nurse call communications system is configured for communication with the non-preferred nurse call communications system” (see Figure 10, items 20a→102→100).  Moreover, although the second communication hub is not equipped with the module transceiver (102), it is equipped with the mesh network node (84) and a second transceiver (66) configured to communicate with an access point (68) of the hospital network (70) (see at least [0102] and [0081]).  Page 4 of the Office action is simply illustrating that the second communication hub can be the same as, or different from the first communication hub.  Page 4 of the Office action clearly states “the second communication hub (20, 20z) does not have a locator module (102) and communicates with a 

Appellant further asserts, see page 7, line 19 – page 8, line 19, “The flaws of the Examiner’s analysis as discussed above concerning the communications hubs apply an incorrect legal standard going beyond the broadest reasonable interpretation, and commit factual error in its application of Hayes.  Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (pending claims are given the ‘broadest reasonable interpretation in light of the specification as it would be interpreted by one of ordinary skill in the art.’). The Examiner’s interpretation errs by overlooking the specific claim language in light of the specification and the artisan’s knowledge.
For example, the Examiner’s interpretation errs by overlooking that the second communications hub must be ‘configured for communications with the hospital network apart from the non-preferred nurse call system,’ as recited in claim 4.  The present disclosure explains the benefits of such distinct communications in implementing call systems with legacy infrastructure. E.g., Specification, ¶¶ [0128]-[0129], [0132]; FIG. 17.  Yet, Hayes unequivocally and critically communicates with the hospital network through the Examiner’s alleged non- preferred nurse call system (e.g., 20, 84, 66, 68, 84).  Hayes fails to teach, and indeed contradicts, the use of communications apart from its alleged non-preferred nurse call system.  For example, Hayes’ mesh network design undermines the notion of using distinct communications architectures which diverges drastically from Hayes’ approach of extension of the access points 68 and the underlying network.
Accordingly, the ordinary artisan would not have understood Hayes to teach a communications hub configured for communications with the hospital network apart from the 
In response, as outlined above in the previous argument, not all of Hayes’s communication hubs are the same (see at least [0075] and [0102]).  Broadest reasonable interpretation aside, Hayes’ second communication hub does not have a module transceiver (102), whereas the first communication hub has a module transceiver (102) that is “incorporated into some or all of the patient support apparatuses 20…as will be discussed in greater detail, stationary modules 100 and stationary module transceivers 102 are configured the same as locators 252 and receivers 254, respectively, in at least some embodiments, or the same as locators 444 and transceivers 440, respectively, in still other embodiments.” (see Figure 10, items 102→100 and [0102])  Hayes’ module transceiver (102), which equates to the receiver (254), has a cable 272 which “interconnects a nurse call interface of the patient handling device 222 to a standard nurse call interface port 274” (see Figure 21 and [0153]).  That is, some, not all, of the patient support apparatuses (20), are equipped with the non-preferred nurse call communications system, or with respect to Appellant’s argument, Hayes’ second communications hub is clearly “configured for communications with the hospital network apart from the non-preferred nurse call system”.  Appellant’s arguments are not persuasive.  




The Examiner’s Rejection of Independent Claim 1 under 35 U.S.C. § 103 is in Error and Should Be Reversed”, they are not persuasive as outlined below.
Appellant further asserts, see page 8 – page 9, line 14, “In the second ground of rejection, recognizing flaws of Hayes, the Examiner rejected independent claim 1 under 35 U.S.C. § 103 over Hayes in view of Tavares.  The Examiner’s rejection of independent claim 1 errs for similar reasons as discussed above regarding claim 4, but is further erroneous on the facts and the law regarding the proposed combination of cited art.  More specifically, the Examiner failed to remedy the failings of Hayes as discussed above, and further failed to properly support the awkward modification proposed—particularly in light of Hayes contrasting design.
As to claim 1, the Examiner asserted Hayes in similar manner as for claim 4 concerning alleged communications hubs, patient care devices, and non-preferred nurse call communications system.  However, the Examiner admitted that Hayes fails to disclose a plurality of communications hubs including (i) at least one hub installed within a room having first nurse call communications system, as a preferred system, and (ii) at least two communications hubs installed within another room having a second nurse call communication system different from the first, and (iii) each of the first and second nurse call communication systems configured for operation as a standalone nurse call system operating independently from each other.  As Hayes merely teaches the use of an extended single communications system, Hayes lacks the first and second nurse call communications systems as recited in claim 1.”
In response, Hayes’, as thoroughly outline above with respect to claim 4, and without error, discloses “A patient care communications system for communication with a hospital network of a care facility, the system comprising: a plurality of communications hubs 
In addition, although slightly different than what is alleged by Appellant, the Final Office action dated June 9, 2021, stated that “Hayes does not specifically disclose a plurality of communications hubs including at least one communications hub installed within a room of the care facility, the room equipped with a first nurse call communications system as a preferred nurse call communications system; a second nurse call communications system that is different from the first nurse call communications system, each of the preferred and non-preferred nurse call communications systems configured for operation as standalone nurse call communications systems operating independently from each other”.  Moreover, as outlined above, Hayes lacks the first nurse call communications system, not the second nurse call communications system.  Appellant’s arguments are not persuasive.


In response, Hayes’ clearly illustrates the need for healthcare facilities to avoid the cost of expensive extra infrastructure (see [0090]), and that healthcare facilities use a variety of different communication hubs (20) that may be different models and made by different manufacturers (see [0075]).  In view of these paragraphs, it is clear to one of ordinary skill in the art that Hayes’ healthcare facility may not just scrap an older or, more specifically, the second nurse call communication system if they already try to avoid extra infrastructure costs.  This basically requires the second nurse call communications system to be torn down and thrown out for nothing, and to buy a newer nurse call communications system to replace it (e.g., the first nurse call communications system).  Moreover, Hayes also clearly illustrates that several communication hubs (20) from different manufacturers (see [0075]), which may use different proprietary communications protocols, see [0012] of Tavares, are already being used in the healthcare facility.
Tavares teaches that businesses “rely on a multitude of event-generating systems.  These range in complexity from basic contact devices like a pushbutton or a switch, to the large commercial nursecall systems used in hospitals.” (see [0003])  Tavares further states that since a plurality of communications hubs including at least one communications hub installed within a room of the care facility, the room equipped with a first nurse call communications system as a preferred nurse call communications system; a second nurse call communications system that is different from the first nurse call communications system, each of the preferred and non-preferred nurse call communications systems configured for operation as standalone nurse call communications systems operating independently from each other.”  (see Figure 1 and [0038])  Tavares’ first nurse call communications system can correspond to the third-party nurse call communications system (27) (see [0038] and [0078]), and the second nurse call communications system can correspond to the legacy nurse call communications system (28) (see [0038] and [0079]).  One of ordinary skill in the art recognizes that as technology evolves, both Hayes and Tavares’ healthcare facility systems needs to either be discarded or augmented with other nurse call communications systems from the same or different manufacturers.  Tavares’ system provides the ability for Hayes’s second nurse call system and Tavares’ first nurse call system to both be connected to the same system at once (see [0012] of Tavares).  One of ordinary skill in the art clearly recognizes that this provides the ability for Hayes’ healthcare facility to utilize different nurse call systems that provide different advantages, thus providing greater flexibility.  Clearly the advantage of Tavares’ older legacy nurse call system is that it is a nurse call communications system itself, this reduces need for a nurse to have to visit every room to see if a patient’s needs 

With respect to Appellant’s arguments “The Examiner’s Combination Would Not Result in the Structure of Claim 1”, they are not persuasive as outlined below.
Appellant further asserts, see page 10, “The Examiner argued that although Hayes lacks communications hubs communicating with different nurse call systems as recited in claim 1, that ‘it is known to utilize different nurse call communications systems.’  OA, p. 13.  The Examiner asserted that modifying Hayes to utilize ‘different nurse call systems that provide different advantages’ would somehow provide ‘greater flexibility.’  Id.  Yet, the Examiner has left entirely unexplained how or why reliance on Tavares would necessarily achieve all aspects as recited in claim 1.  For example, the Examiner failed to demonstrate that merely including two different nurse call networks would achieve (i) two communications hubs within a room having the non-preferred nurse call wherein (ii) one hub is blocked against independent communication with the hospital network and (iii) configured to communicate with the hospital network only through the second hub, as recited in claim 1.”
In response, as outlined thoroughly above with respect to claim 4, Hayes’ clearly discloses “(i) two communications hubs within a room having the non-preferred nurse call 

Appellant further asserts, see page 10, “Despite the fact that the Examiner’s rejection wholly lacks explanation of how the specific language of claim 1 would be achieved, each of Hayes and Tavares contradict the outcome as asserted.  For example, Hayes’ extension of its communications through the mesh network contradicts the Examiner’s hypothetical that one bed would be out of range of the access point 68 while remaining within the very same room as the other hub.  Moreover, Hayes (alone or with Tavares) lacks any suggestion to block against independent communications, and the Examiner also failed to demonstrate why the ordinary artisan would maintain its alleged blocking of communications while purporting to simultaneously import an entire additional nurse call system from Tavares.  Rather, in the biasing light provided by the present disclosure, the Examiner merely attempted to lash together disparate aspects of art without regard for the particular language of claim 1.”
In response, as outlined thoroughly above with respect to claim 4, Hayes’ beds, or communication hubs (20), are out of range or blocked against independent communication by design (see [0090]).  Moreover, the connection to the hospital network (70) may simply be inoperable or unsuitable (see [0127]).  In addition, Hayes’ mesh network nodes (84) do not offer a direct connection to an access point (68) and hospital network (70), that is only achieved by the second transceiver (66) (see [0081] and [0092]).  As addressed above, Tavares’ first nurse call communication could simply be an older or even newer nurse call communication system than 

Appellant further asserts, see page 11, “As reviewed above, at any instance that Hayes’ network is within range of a patient bed, independent communication with the network would occur, for example, via access point 68.  Hayes thus lacks communications hubs actually blocked from independent communication with the network.  But moreover, the Examiner failed to explain why when modifying Hayes to have flexibility, the artisan would now create an entirely different nurse call system to do so.”
In response, as outlined thoroughly above with respect to claim 4, Hayes’ beds, or communication hubs (20), are out of range or blocked against independent communication by design (see [0090]).  Moreover, the connection to the hospital network (70) may simply be inoperable or unsuitable (see [0127]).  Tavares simply illustrates that fact that “hospitals often have multiple nurse call systems installed” (see [0012])  One of ordinary skill simply recognizes that as technology evolves Tavares’ system allows Hayes’ healthcare facility to save cost by not having to discard any nurse call communications system.  Appellant’s arguments are not persuasive.

Appellant further asserts, see page 11, “These gaps in the Examiner’s logic are emphasized by the fact that Hayes’ underlying design is to extend its primary communications by mesh network, rather than to provide different communications structures.  Rather, the Examiner’s proposal to ignore Hayes’ design and forcefully introduce a wholly separate nurse call is inconsistent with the factual teachings of the references.  Indeed, even if a given nurse call 
In response, Hayes and Tavares clearly illustrate the fact that healthcare facilities comprise communication hubs from different manufacturers that utilize different proprietary protocols (see [0075] of Hayes, and [0012] and [0078-0079] of Tavares).  Tavares simply illustrates that fact that “hospitals often have multiple nurse call systems installed” (see [0012])  One of ordinary skill in the art recognizes, see [0012], [0038] and [0078-0079] of Tavares, that nurse call systems are not implemented further.  They are augmented with other nurse call systems.  One of ordinary skill in the art would not simply continue to implement a legacy nurse call system further if a newer nurse call system with better technology and advantages comes along.  One of ordinary skill in the art further recognizes that as time goes by even Hayes’ system will become a legacy system.  Appellant’s arguments are not persuasive. 

With respect to Appellant’s arguments “The Examiner’s Motivations for Combination are Insufficient”, they are not persuasive as outlined below.
Appellant further asserts, see pages 11-12, “Despite the flaws it in its analysis, the Examiner’s misplaced effort to combine Hayes and Tavares lacks sufficient basis for its combination.  The Examiner broadly purported to ‘plug in’ different nurse call systems, but fails to support that any unstated ‘advantages’ actually exist.  OA, p. 18.  Moreover, the Examiner’s 
At the outset, the Examiner’s half-hearted statement to ‘utilize different nurse call systems that provide different advantages, thus providing greater flexibility’ smacks of hindsight basis.  OA, p. 13.  Tavares represents no amount of ‘different advantages’ of call systems, and Hayes itself avoids the use of multiple independent communication architectures through its extension (by mesh network) of the primary architecture.  One of ordinary skill would better appreciate the use of two different nurse call systems as restrictive, and presenting limitations, at least as offered by the Examiner.  For example, the Examiner proposal to limit nurse call availability to certain rooms is unjustified and targeted to manufacture the language of claim 1 when considered in light of the proffered rationale for unexplained ‘flexibility’.  Indeed, the resultant care facility would now be presumably required to avoid using certain beds or other devices in certain rooms, presenting unrealistic and avoidable problems of restriction.
In other words, the Examiner’s motivation and application are truly contradictory to each other where the Examiner’s broad assertion of flexibility contravenes a specific restriction between rooms.  Indeed, such obtuse, broad, and/or undeveloped accusations of ‘advantage’ reflect the very dangers inherent to such backward looking proposals.  See KSR Intern. Co. vy. Teleflex Inc., 550 U.S. 419, 421 (‘A factfinder should be aware, of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning.  See Graham, 383 U.S., at 36, 86 S.Ct. 684 (warning against a ‘temptation to read into the prior art the teachings of the invention in issue’ and instructing courts to ‘guard against slipping into use of hindsight’ (quoting Monroe Auto Equip. Co. v. Heckethorn Mfg. & Supply Co., 332 F.2d 406, 412 (C.A.6 1964)))’).”

In addition, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant further asserts, see pages 12-13, “Additionally, the Examiner failed to properly consider its proposed motivation in light of the entirety of the record including the complete teachings of the references. The Examiner’s insufficient motivation must be viewed in light of the problems identified by Tavares itself, including its teachings of problems inherent in multiple call networks. Namely, Tavares explains the inflexibility of multiple communications systems.  See U.S. Patent Application Publication No. 2009/0204977, ¶ [0012] (‘[t]hese systems are greatly limited in their flexibility and programmability.’). Tavares acknowledges the problems associated with these multiple call systems when present in one facility, and is directed 
In truth, considering Tavares, the ordinary artisan would not have modified Hayes to import further constraints and/or complications to its system of multiple nurse call systems.  In this illegitimate modification, the Examiner proposed to create additional problems in Hayes by introducing unnecessary additional communications systems, rather than to solve any issue being faced.  Indeed, the proposed modification does not even attempt to apply any of Tavares’ solutions, but confusingly imports only the problems of different communications systems.  The Examiner’s strawman modification of Hayes is unduly reliant on the hindsight bias of the present disclosure, attempting to recreate the recited claims despite the logical contradiction within the proposed combination.
Accordingly, for at least these reasons, the rejection under § 103 to independent claim 1 is in error.”
In response, Tavares would not counsel away from modifying Hayes to have more than one different nurse call network.  Tavares would illustrate to Hayes the need for system upgrades in a system that already seeks to avoid costs (see [0090] of Hayes).  Tavares would further show Hayes that the healthcare facility can keep adding (newer) nurse call communications system at will, and eliminate the need to discard the already installed expensive infrastructure.  It is clear 

With respect to Appellant’s arguments “The Examiner’s Errors are Emphasized as to Dependent Claims”, they are not persuasive as outlined below.
Appellant further asserts, see page 14, “The Examiner’s rejections under §§ 102 and 103 as discussed above regarding the first and second grounds of rejection, respectively, are further in error as to the dependent claims.  Dependent claims 3, 6-12, and 14-23 each provide further recitation of features which accentuate the deficiencies of the combination of cited art as discussed above regarding independent claims 1 and/or 4, respectively.  The rejections under §§ 102 and 103 to the dependent claims are in error for at least the same reasons as their base claim, based on their dependencies (see generally In re Fine, 837 F.2d 1071 (Fed. Cir. 1988)), and further based on their additional recitation of features.  Namely, additional definition of the communications hubs, nurse call communications systems, and related features within the dependent claims emphasizes the errors of the Examiner’s rejection as discussed above concerning their independent claim.”
In response, Appellant has not provided any specific arguments to the dependent claims, thus they will not be addressed any further.




IV.       Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN WILSON/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

Conferees:
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687                                                                                                                                                                                                        
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.